DETAILED ACTION

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interview with Mrs. Kate Wang on September 15th, 201.
These amendments are outlined below:

Please amend claims 1 and 10 as following:


	1. (Currently Amended)	A system comprising:
	a first lane of an actuator control electronics (ACE) device; 
	a second lane of the ACE device configured to be in communication with the first lane of the ACE device; 
of the ACE device is operable to:
		receive first data associated with a first pattern ;
	receive, from the second lane, a second pattern associated with second data received at the second lane;
		compare the first pattern with the second pattern; and
	select, based on the comparison, first input data from a plurality of input data received by the first lane; and
	generate a first actuator command using the selected first input data;
	the second lane of the ACE device is operable to:
		receive the second data;
		receive the first pattern from the first lane;
		compare the first pattern with the second pattern; 
	select, based on the comparison, second input data from a plurality of input data received by the second lane; and
	generate a second actuator command using the selected second input data, wherein the first actuator command and the second actuator command are bit-for-bit identical.

	10.	(Currently Amended) A method implemented by an actuator control electronics (ACE) device comprising a first lane and a second lane, the method comprising:
	receiving, by the first lane, first data associated with a first pattern;
	receiving, by the second lane, second data associated with a second pattern;
	receiving, by the first lane, the second pattern from the second lane;
	receiving, by the second lane, the first pattern from the first lane;
	comparing, by the first lane, the first pattern with the second pattern; 
	comparing, by the second lane, the first pattern with the second pattern; 
	based on a result of the comparing:

	generating, by the first lane of the ACE device, a first actuator command using the selected first input data;
	selecting, by the second lane, second input data from a plurality of input data received by the second lane; and
	generating, by the second lane of the ACE device, a second actuator command using the selected second input data, wherein the first actuator command and the second actuator command are bit-for-bit identical.


Allowable Subject Matter
Claims 1 - 20 are now allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ian Jen/Primary Examiner, Art Unit 3666